Citation Nr: 0918617	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected degenerative disc disease 
of the lumbosacral spine.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disability, other than PTSD, and organic brain 
syndrome with features of impulse control disorder.  

4.  Entitlement to service connection for residuals of cold 
injury to the feet.  

5.  Entitlement to service connection for a bilateral knee 
condition.  

6.  Entitlement to service connection for arthritis of the 
neck  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from July 1952 to May 1953.  

This matter comes to the Board of Veterans' Appeals from a 
July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for degenerative disc disease of the lumbosacral 
spine, evaluated as 10 percent disabling effective February 
9, 2004, and denied service connection for organic brain 
syndrome with features of impulse control disorder (claimed 
as PTSD), residuals of a cold injury to the feet, a bilateral 
knee condition, and arthritis of the neck.  

In April 2005, the RO increased the evaluation of the 
service-connected low back disability to 20 percent 
disabling.  In April 2005, the RO also made the effective 
date of service connection for the low back disability on 
November 28, 2003.  The current 20 percent disability rating 
for the veteran's low back disability is effective November 
28, 2003.  

The issues of a higher evaluation for the service-connected 
low back disability, service connection for residuals of a 
cold injury to the feet, and whether new and material 
evidence has been received to reopen the claim of service 
connection for an acquired psychiatric disability other than 
PTSD (including organic brain syndrome) are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosis of 
PTSD that can be causally linked to a verified stressor or 
potentially verifiable stressor of his period of active 
service.  

2.  The Veterum is not shown to have manifested complaints or 
findings of a knee condition or a neck disorder in service or 
for many years thereafter.  

3.  The Veteran currently is not shown to a knee or neck 
condition that is due to an injury or other event of his 
period of active service.  



CONCLUSION OF LAW

1.  The Veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f), and 
4.125(a) (2008).  

2.  The Veteran does not have a bilateral knee disability or 
a disability manifested by arthritis of the neck that was 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in February 2004, the Veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claims.  The Veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the Veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the Veteran on these 
latter two elements, however, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes hereinbelow that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, some service personnel records, post-service 
treatment records and reports, VA examinations, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  



II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as psychoses and 
arthritis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a year 
following discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the Board notes that the Veteran's service medical 
records have been associated with the Veteran's claims file.  
Other service records, however, including some service 
personnel records, could not be obtained from the NPRC, as 
they were likely destroyed in a 1973 fire at that facility.  

The Veteran's claims file indicates that the RO engaged in 
diligent efforts to obtain additional service records, but 
this proved to be futile.  In this case, the Board recognizes 
its heightened duty to explain its findings and conclusions 
and to consider the benefit of the doubt and corroborative 
testimony such as buddy statements in cases where records are 
unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  


A.  PTSD.

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  

Following a careful review of the record, the Board finds 
that the Veteran's claim of service connection for PTSD must 
be denied.  

In this case, the Veteran was afforded a VA examination in 
order to determine whether the Veteran has PTSD and, if so, 
whether such condition is related to a verified in-service 
stressor event.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  

The Veteran was noted to have enlisted in the Army at age 15, 
and was discharged at age 16 when it was found out that he 
was not legally of age to serve.  He was indicated to be a 
medic in service and reportedly participated in numerous 
traumatic and life-threatening experiences.  He was also 
noted to have been in a Jeep accident in February 1952.  

The Veteran's symptoms were noted, but the examiner stated 
that he did not have flashbacks, nightmares, or intrusive 
memories associated with his military experiences.  He 
reported having insomnia, irritability, poor concentration 
and difficulty relating to others.  He had recently been 
released from prison following conviction for homicide, and 
his legal history was noted to include burglary infractions.  

After examining the Veteran, the examiner concluded that 
"the differential includes organic brain syndrome with 
impulse control disorder given his history of violence and 
homicide versus Post-Traumatic Stress Disorder, since a great 
deal of his symptoms are consistent with PTSD.  However, at 
this time, he denied any flashbacks, nightmares, or intrusive 
memories to give him the full DSM-IV criteria for PTSD."  

In light of the foregoing, the Board must deny the Veteran's 
claim.  While the March 2004 VA examination indicated that a 
great deal of his symptoms are consistent with PTSD, he 
concluded that the Veteran did not meet the full DSM-IV 
criteria for PTSD.  The medical evidence is therefore against 
a finding that the Veteran suffers from PTSD at this time.  

Without a current diagnosis, a claim of service connection 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this regard, the Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The provisions of 38 C.F.R. § 3.304(f) also indicate that 
there must be medical evidence of a diagnosis of PTSD before 
service connection can be established for this disability.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has PTSD due to his 
service.  The Veteran, however, is not competent on his own 
to establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

On these facts and upon application of the relevant laws and 
regulations, the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the 
Veteran's claim for service connection for PTSD must be 
denied. 3 8 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


B.  Bilateral knee condition and arthritis of the neck.

With respect to the knee and neck claims, the Veteran reports 
that he was in a Jeep accident in February 1952.  In this 
regard, the service treatment records indicate that he was 
involved in a Jeep accident in service and had complaints of 
back pain related thereto.  The Board also notes that the 
Veteran is service connected for a low back disability.  The 
Veteran's service records, however, do not indicate an injury 
in service to the Veteran's neck or knees.  

In order to determine whether the Veteran has a neck 
disability or knee condition related to his service, the 
Veteran was afforded a VA examination dated in April 2004.  
The examiner indicated that the claims file had been reviewed 
in connection with the examination.  The examiner noted the 
service history, including the Jeep accident.  

The examiner stated that his service records indicate support 
for an injury to the lower back, but he could not find 
evidence of an injury to the neck or knees, or any evidence 
of a concussion.  

The Veteran was noted to have recently undergone arthroscopic 
surgery to the left knee, but has not sought treatment for 
his neck, back or concussion.  

After examination, the VA examiner stated that he found no 
evidence of a concussion, and no documentation of a head 
injury while in the service, no evidence of injury to the 
cervical spine, and no documentation of a knee injury in the 
service.  No diagnosis was offered for these disabilities.  

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.   He has not been found to have a 
current right knee or current neck disability, to include 
arthritis.  Without a current diagnosis, a claim of service 
connection for such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
also notes that the July 2008 VA examiner did not relate 
these conditions to the Veteran's military service.  

In this regard, the Board also notes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

The examiner did note that the Veteran had undergone a left 
knee arthroscopic surgery, indicating the presence of a left 
knee disability.  However, the examiner did not link this 
disability to the Veteran's active service or the Jeep 
accident in February 1952.  And there is no additional 
medical evidence in the Veteran's claims file tending to 
support a connection between a left knee disability and the 
Veteran's military service.  

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that his disabilities are 
the result of his military service.  However, he is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
the Veteran's claims.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the claims 
of entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

1.  Service connection for claimed PTSD is denied.  

2.  Service connection for arthritis of the neck is denied.

3.  Service connection for a bilateral knee disability is 
denied.




REMAND

Based on a thorough review of the Veteran's claims file, the 
Board finds that the issues of a higher evaluation for the 
Veteran's back disability, service connection for residuals 
of a cold injury to the feet, and an acquired psychiatric 
disability other than PTSD (including organic brain 
syndrome), must be remanded.  

With respect to the Veteran's back claim, the Board notes 
that the Veteran was provided a VA examination dated in April 
2004.  Range of motion testing was performed, but additional 
testing and evaluation of Deluca criteria were not indicated.  
Through his representative, the Veteran contends that Veteran 
has additional functional limitations due to flare-ups, pain 
and fatigability.  

Based on the foregoing, the Board finds that the Veteran 
should be afforded a full VA examination of his lower back 
in  order to determine the nature and extent of the 
Veteran's low back disability.  Pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), such an opinion is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  

With respect to the Veteran's cold injury claim, the April 
2004 VA examiner, after examining the Veteran, stated that 
the Veteran had a history suggestive of mild cold injury.  No 
specific diagnosis, however, was indicated and the examiner 
did not indicate whether the Veteran had a current disability 
that was related to a cold injury in service.  

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the Veteran's claims folder to be reviewed by the 
examiner who prepared the April 2004 examination report (or a 
suitable substitute if this examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
Veteran has a current disability that is residual of a cold 
injury in service.  Such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the Veteran's claim for an acquired 
psychiatric disability, the Board notes that the Veteran was 
examined by VA in March 2004 and diagnosed with organic brain 
syndrome with features of impulse control disorder and 
anxiety NOS.  

The examiner, however, did not indicate whether these 
conditions were the result of his active service.  In 
addition, while the March 2004 examiner indicated that the 
Veteran had an accident in service "with head trauma," the 
April 2004 VA examiner indicated that he could find no 
documentation of a head injury in service.  

In this regard the Board finds that an additional VA 
examination is needed in order to determine whether the 
Veteran has an acquired psychiatric disability, to include 
anxiety, or organic brain syndrome that is the result of his 
active service.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
Veteran and associate with the Veteran's claims file any 
outstanding medical or other records relevant to the 
Veteran's claim that may be identified by the Veteran and 
that have not already been associated with the Veteran's 
claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Finally, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies 
to claims for increase rating.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish his service 
connection claims, but was not provided notice with respect 
to a disability rating or effective date.  

Upon further study, therefore, the Veteran should be given 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the Veteran, among other things, that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claims are allowed, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should send the Veteran and 
his representative, if any, notice that 
contains an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associate with the 
claims file, that have treated him since 
service for his claimed disabilities.  
The Veteran should also be invited to 
submit any additional evidence in his 
possession that may be relevant to his 
claims.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination in order to 
determine the current severity of the 
service-connected low back disability.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
back disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the low back.  To the 
extent possible, the examiner should 
express any functional loss in terms 
of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  And the examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

(c) If possible, the examiner should 
state whether the back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
back disorder should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
April 2004 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran has a current 
disability that is residual of a cold 
injury in service.  

All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the Veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
residuals of a cold injury found to be 
present.  

The examiner should state the diagnosis 
and specifically offer an opinion as to 
whether it is at least as likely as not 
that any current disability had its onset 
in service or as a result of service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

5.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and likely etiology of 
any acquired psychiatric disability, to 
include anxiety disorder, or organic brain 
syndrome found to be present.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

All necessary tests should be conducted.  
The examiner should specify the diagnoses 
and offer an opinion as to whether it is 
at least as likely as not that any 
diagnosed disorder had its onset during 
service or within one year thereof.  

The examiner should comment on the 
Veteran's service medical records and the 
March and April 2004 VA examination 
reports, specifically the comments of the 
March 2004 examiner indicating that the 
Veteran had an accident in service "with 
head trauma," and the finding of the 
April 2004 VA examiner indicating that he 
could find no documentation of a head 
injury in service.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again adjudicate the 
Veteran's claims in light of all the 
evidence or record.  If any action 
remains adverse to the Veteran, he and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


